20210240
                                                                       FILED OCTOBER 21, 2021
                                                                    CLERK OF THE SUPREME COURT
                                                                      STATE OF NORTH DAKOTA
                        IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                   2021 ND 188


    In the Matter of Reciprocal Discipline of Michael R. Ruffenach, a Person
           Previously Admitted to the Bar of the State of North Dakota


                                   No. 20210240



       Recommendation for Reciprocal Discipline.
       SUSPENSION ORDERED.
       Per Curiam.
[&1] On August 27, 2021, the North Dakota Disciplinary Board notified the
Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) it was recommending the
reciprocal discipline of Michael R. Ruffenach. The record reflects that effective
February 4, 2021, the Minnesota Supreme Court suspended Ruffenach for 12
months for failing to diligently represent and communicate with a client, failing to
safeguard client funds, failing to timely refund fees to a client and failing to take
prompt action to resolve a fee dispute, failing to comply with trust account
requirements, inappropriately characterizing a fee as a "minimum fee" not subject
to refund and earned upon payment, misappropriation of client funds, and failing to
timely and fully cooperate with the Director's investigations of his misconduct. The
Minnesota Supreme Court conditioned reinstatement on successful completion of
the Multistate Professional Responsibility Examination and compliance with
continuing legal education requirements.
[&2] Ruffenach was admitted to practice law in North Dakota on October 5, 1981
He did not pay his license fee in 2006, and has not been licensed since December
31, 2005.
[&3] On March 15, 2021, the North Dakota Disciplinary Board served notice
under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of suspension
was entered by the Minnesota Supreme Court was received. The notice informed
Ruffenach he had 30 days to file any claim that imposition of the identical discipline
in North Dakota would be unwarranted and the reasons for the claim. On March 28,
2021, Ruffenach, filed an affidavit in which he consented to a suspension to coincide
with the Minnesota suspension order. On August 27, 2021, the Disciplinary Board
filed its recommendation that Ruffenach be suspended for 12 months, effective upon
entry of judgment in this matter, with reinstatement conditioned on completion of
the Multistate Professional Responsibility Examination and compliance with
continuing legal education requirements.
[&4] The Court considered the matter, and
[&5] ORDERED, that Michael R. Ruffenach is SUSPENDED from the practice
of law in North Dakota for 12 months, effective upon entry of judgment in this
matter.
[&6] IT IS FURTHER ORDERED, that Ruffenach must comply with N.D.R.
Lawyer Discipl. 6.3 regarding notice.
[&7]      IT IS FURTHER ORDERED, that reinstatement is governed by N.D.R.
Lawyer Discipl. 4.5 and is conditional upon on successful completion of the
Multistate Professional Responsibility Examination and compliance with
continuing legal education requirements.
[&8] Jon J. Jensen, C.J.
       Gerald W. VandeWalle
       Daniel J. Crothers
       Lisa Fair McEvers J
       Jerod E. Tufte




                                           2